Per Curiam. This is a claim by an inmate of an Illinois correctional facility for reimbursement for 200 books which he alleges were stored for him by the Department of Corrections while he was incarcerated, and have now disappeared. Respondent has moved to dismiss this action, on the basis of a report of the Department of Corrections, which states that 60 of Claimant’s books were issued to him while he was incarcerated, and that he donated the remainder to the prison library. Rule 14 of the Court of Claims provides that a departmental report is prima facie evidence of the facts set forth therein. Claimant has not responded to the motion to dismiss, and the departmental report submitted by the Department of Corrections is therefore uncontradicted. It is therefore ordered that this cause be, and hereby is, dismissed.